December 20, 1920. The opinion of the Court was delivered by
This is an appeal from sentence imposed by his Honor, Judge Gary. The defendant was tried and convicted before his Honor, Judge Memminger, under section 618, Criminal Code 1912, and sentenced by Judge Memminger to pay a fine of $10,000, one-half to the informer and the other half to go to the Bridge Company. An appeal was taken from this sentence, and this Court reversed the sentence imposed by Judge Memminger, and remanded the case to the Circuit Court for the resentencing of the defendant, in accordance with the provisions of section 105 of Criminal Code of 1912 of this State, 101 S.E. 657. His Honor, Judge Gary, in accordance with the mandate of this Court, resentenced the defendant to pay a fine of $3,000. From this sentence defendant appeals, and, by six exceptions made, imputes error on the part of his Honor. At the hearing, exceptions 5 and 6 were withdrawn and abandoned.
Exceptions 1, 2, 3, and 4 allege error on the part of his Honor in imposing a fine in excess of $500, on the ground that this is the maximum amount which is conformable to common usage and practice in the State, according to the nature of the offense committed by the defendant, and that the fine of $3,000 is excessive. The exceptions are overruled. It was a matter exclusively in the discretion of the Circuit Judge, and this Court will not interfere with sentences imposed by the Circuit Court, in such a case as this, unless it is made to appear that the fine imposed is such as to shock the conscience of this Court, or such as to virtually amount to a confiscation of property of the defendant. The sentence imposed by his Honor is not such a case, and we see no erroneous exercise of the discretion vested in the *Page 235 
Circuit Judge as to warrant us in interfering with the sentence imposed.
All exceptions are overruled, and judgment affirmed.
MESSRS. JUSTICES HYDRICK and FRASER concur.
MR. CHIEF JUSTICE GARY and MR. JUSTICE GAGE absent on account of sickness.